Citation Nr: 1545792	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-12 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 2011 for the increased evaluation of folliculitis scar, back of head and neck.

2.  Whether a harmless error occurred in combining the evaluation of 90 percent for folliculitis scar, back of head and neck, under 38 C.F.R. § 4.25 (2015).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to October 2007

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision and a February 2014 Decision Review Officer (DRO) Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In an August 2011 statement, the Veteran filed an increased rating claim for his folliculitis scar, back of head and neck.  In a November 2011 rating decision, the RO granted the Veteran's claim and increased the evaluation of his folliculitis car, back of head and neck, from 30 percent to 90 percent, effective August 26, 2011.  In a March 2012 Notice of Disagreement (NOD), the Veteran wrote that he disagreed with the effective date of the 90 percent rating for folliculitis, back of head and neck.  A February 2014 decision review officer decision assigned an 80 percent evaluation for scar, back of head and neck, effective August 26, 2011, and a separate 30 percent evaluation for painful folliculitis scars back of head and neck and anterior chest, effective August 26, 2011.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of whether a harmless error occurred in combining the evaluation of 90 percent for folliculitis scar, back of head and neck, under 38 C.F.R. § 4.25 (2015), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the evidence of record shows that the Veteran filed a claim for an increased rating for his folliculitis, back of head and neck, on August 26, 2011.  The first evidence of record from which it is factually ascertainable that the Veteran's folliculitis was manifested by scars totaling 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at the widest part, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 cm squared), surface contour of scar elevated or depressed on palpation, skin texture abnormal in an area exceeding six square inches (39 cm squared), scar adherent to underlying tissue, and skin indurated and inflexible in an area exceeding six square inches (39 cm squared) was a January 28, 2011 VA treatment record. 

2.  The Veteran's increased rating claim was received within one year of the January 28, 2011 ascertainable increase.


CONCLUSION OF LAW

An earlier effective date of January 28, 2011 for the grant of the Veteran's 80 percent evaluation for service connected folliculitis scar, back of head and neck, is warranted.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to an earlier effective date for folliculitis scar, back of head and neck, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.


II.  Legal Criteria

Earlier effective date claims deal with the question of increased rating claims. Except as otherwise provided, the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§ 3.400 (2015).  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. 
§ 3.400(o)(2) (2015). 

III.  Analysis

The Veteran's claim for an earlier effective date arose from a November 2011 rating decision.  Prior to the November 2011 decision, the Veterans folliculitis, back of head and neck, had been evaluated as 30 percent disabling under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  In the November 2011 rating decision, the RO awarded an increased disability rating of 90 percent under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  The effective date assigned for this award was August 26, 2011, the date of receipt of the claim.  The February 2014 decision assigned a separate 80 percent evaluation for scar, back of head and neck, effective August 26, 2011

The Veteran is now seeking an earlier effective date for his disability rating assigned for his folliculitis scar, back of head and neck.  He contends that a January 28, 2011 VA treatment report showed evidence of his folliculitis scar warranting a 80 percent rating.  Based on a review of the evidence, the Board agrees.

Under Diagnostic Code 7800 for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or disfigurement of the head, face, or neck, a 30 percent disability rating is warranted for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

A disability rating of 50 percent is warranted for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with four or five characteristics of disfigurement.  Id.  

The maximum disability of 80 percent is warranted for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with six or more characteristics of disfigurement.  Id.  

Note (1) for Diagnostic Code 7800 states that the eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are: scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or-hyper-pigmented in an area exceeding six square inches (39 square cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm), underlying soft tissue missing in an area exceeding six square inches (39 square cm), and skin indurated and inflexible in an area exceeding six square inches (39 square cm).  Id.

Note (2) for Diagnostic Code 7800 rates tissue loss of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Id.

Note (3) for Diagnostic Code 7800 states take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Note (4) of Diagnostic Code 7800 separately evaluates disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id.

Note (5) of Diagnostic Code 7800 states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.

Reviewing the evidence of record, the Board notes that a January 28, 2011 VA treatment report noted that the Veteran had large keloids of his posterior scalp over his occiput that had coalesced into a single large mass.  The examiner recorded that the mass measured about 16 cm in width and 11 cm in height.  It was in the shape of an inverted "T."  The examiner also noted that the keloid was raised, firm, and nontender.  

The examiner assessed the Veteran as having a recurrent keloid.  He noted that he told the Veteran that he did not think it would be prudent to try to excise the keloid again, primarily because the examiner did not think he could close the defect without a flap or graft due to its size.  The examiner felt that such added trauma to the area would only increase the likelihood of a recurrence of keloids and that they would probably grow back larger, especially if a skin graft were performed.  The examiner offered to inject the lesion with steroids but the Veteran refused, stating that such injections never helped in the past and that he found them too painful.  The Examiner then noted that he instructed the Veteran that he could somewhat flatten and soften the lesions with a combination of scar massage, pressure, and silicone sheeting.

Affording the Veteran the benefit of the doubt, the Board finds that his recurrent keloid scar of the back of head and neck meets the criteria of the maximum 80 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  The Veteran's scar was (1) 5 or more inches (13 or more cm) in length, (2) at least one-quarter inch (0.6 cm) wide at widest part, (3) the surface contour of scar was elevated on palpation, (4) was skin hyper-pigmented in an area exceeding six square inches (39 square cm), (5) the skin texture abnormal irregular in an area exceeding six square inches (39 square cm), (6) the skin was indurated and inflexible in an area exceeding six square inches (39 square cm), and (7) the scar was adherent to the underlying tissue.  Id.

Because the Veteran's August 26, 2011 increased rating claim was received within one year of the January 28, 2011 VA treatment report, which demonstrated an increase, an effective date of January 28, 2011 is warranted for the 80 percent rating for folliculitis scar, back of head and neck.


ORDER

An earlier effective date of January 28, 2011, for the award of an 80 percent rating for folliculitis scar, back of head and neck, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Viewing the Veteran's March 2014 statement written on his VA Form 9 in the way most favorable to him, the Board construes it as a Notice of Disagreement (NOD) with the DRO's February 2014 decision that a harmless error was found in combining the evaluation of 90 percent under 38 C.F.R. § 4.25 (2015) for the Veteran's folliculitis scar, back of head and neck.  An evaluation of 80 percent was assigned for a folliculitis scar, back of head and neck, effective August 26, 2011.  A 30 percent evaluation for painful folliculitis scars, back of head, neck, and anterior chest area, was established, effective August 26, 2011.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).

The March 2014 statement satisfies the requirements of a NOD because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2015).  Furthermore, because the March 2014 statement was received by the VA within one year of the February 2014 decision, it is timely.  38 C.F.R. § 20.302(a) (2015).

Because the Veteran has filed a notice of disagreement with regard to that issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of a harmless error found in combining the evaluation of 90 percent under 38 C.F.R. § 4.25 (2015) for the Veteran's folliculitis scar, back of head and neck.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


